Citation Nr: 1548622	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  15-05 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of prostate cancer as a result of exposure to herbicides.

2.  Entitlement to service connection for diabetes mellitus as a result of exposure to herbicides.

3.  Entitlement to service connection for a heart disability as a result of exposure to herbicides.

4.  Entitlement to service connection for a skin condition to include psoriasis.

5.  Entitlement to service connection for skin cancer.

6.  Entitlement to service connection for depression, secondary to residuals of prostate cancer.

7.  Entitlement to service connection for erectile dysfunction, secondary to residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother, R.L.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1971 to November 1972.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut, which, in pertinent part, denied service connection for residuals of prostate cancer, diabetes mellitus, heart condition, skin condition, skin cancer, depression, and erectile dysfunction.  In May 2015, the Veteran and his brother, R.L., testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for prostate cancer, diabetes mellitus, a heart disability, skin cancer, and a skin disorder, primarily on the basis of exposure to herbicides in service.  He also seeks service connection for depression and erectile dysfunction, secondary to residuals of prostate cancer.

Personnel records show that the Veteran served in Korea but not during the time frame wherein his unit would have been presumptively exposed to herbicides.  He testified that he arrived in Korea in October 1971.  VA published a final rule in the Federal Register on January 25, 2011, that amended 38 CFR § 3.307 by adding a new section (a)(6)(iv) establishing presumptive herbicide exposure for certain Veterans who served in, or near, the Korean demilitarized zone (DMZ) between April 1, 1968 and August 31, 1971.  The Department of Defense (DoD) provided VA with the identity of certain military units operating along the DMZ during that time frame.  A listing of those units can be found in M21-1MR, IV.ii.2.C.10.p.  
While the Veteran acknowledges that he was not in Korea during the time when herbicides were used, he contends that the residuals of the herbicides was still present in the soil and that he was thus still exposed.  The service department has confirmed, however, that there is no evidence that the Veteran's unit was exposed to herbicides or that it was along the DMZ.  See February 2014 JSRRC response.

The Veteran testified at the Board hearing in May 2015 that he was diagnosed with prostate cancer about 11 years prior, and with diabetes soon thereafter.  He also indicated that he was diagnosed with a heart disability about 4 or 5 years prior, and skin cancer about 5 or 6 years ago.  

The Veteran submitted as part of his claim that he had been treated for his disorders at the VA Medical Center in (VAMC) New Haven since 2000.  He also alluded to medical opinions that were provided to him verbally from his oncologists, Dr. R., and Dr. D, at the VAMCs in New Haven and the Bronx that his cancers were due to herbicide exposure.  However, he noted that the doctors would not write down the opinions.  The statement of the case in January 2015 references VA treatment records from the Bronx and Connecticut Medical Centers dated from May 2004 to May 2015.  However, these records have not been scanned into VBMS or Virtual VA.  This must be remedied on remand.  In addition, efforts must be made to obtain treatment records from these VA facilities dating back to 2000, as this is when the Veteran indicated that he started seeking treatment at the New Haven VAMC.

Finally, while the RO indicated that there was no record of treatment for a skin condition in service, the service treatment records actually show that the Veteran was treated in August 1972 for lumps on the abdomen that were diagnosed as cysts.  With respect to the prostate cancer, the service treatment records note an impression of nonspecific urethritis in July 1972.  There is no current evidence that suggests a relationship between these findings and a currently claimed disability; however, upon review of any additionally received evidence by virtue of this remand, the AOJ should determine whether examination is warranted with consideration of these annotations in the Veteran's service treatment records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the VBMS or Virtual VA folder all relevant treatment records pertaining to the prostate cancer, erectile dysfunction, diabetes mellitus, depression, skin disorder, skin cancer, and heart disability from the VAMCs in the Bronx and New Haven dated from 2000 to present, including any statements from Dr. R and Dr. D that his disorders are related to herbicide exposures.  Document all efforts to obtain the records.  If any efforts are unsuccessful, notify the Veteran and indicate what further steps VA will make concerning his claim.

2.  Determine if any further development is necessary based on the additional treatment records added to the virtual records, to include whether examinations and/ or opinions are warranted to resolve the service connection claims for skin disorder and/ or prostate cancer on a direct basis, given the findings in the service treatment records of a cyst and nonspecific urethritis.

3.  Then, readjudicate the claim on appeal.   If any of the benefits remain denied, issue the Veteran a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

